DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 2, 5, 7, 8, 10-13, 18 and 19 have been amended.
Claim 6 has been cancelled.
Currently, claims 1-5 and 7-20 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 8-29, filed 03/01/2021, with respect to claims 1-7, 10-12, 15-17 and 20 have been fully considered and are persuasive.  The rejection of claims 1-7, 10-12, 15-17 and 20 has been withdrawn. 
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically a bottom die having a back side that is attached by die attach material to the die pad and a top side having at least one multi-layer redistribution layer (RDL) over and coupled to a top metal level including connections to input/output (IO) nodes on the top metal level, for the same reasons as mentioned on pgs. 10-11 of Applicant remarks filed on 03/01/2021.								The prior art of record does not anticipate or make obvious the device of claim 2, 		
The prior art of record does not anticipate or make obvious the method of claim 10, including each of the limitations and specifically wherein the wirebond pads match locations of bond pads on a top side of a top die, wherein the top die comprises a controller and gate driver die, for the same reasons as mentioned on pgs. 19-20 of Applicant remarks filed on 03/01/2021.								The prior art of record does not anticipate or make obvious the device of claim 17, including each of the limitations and specifically a top die comprising a controller and gate driver die having circuitry coupled to bond pads, for the same reasons as mentioned on pgs. 25-27 of Applicant remarks filed on 03/01/2021.	
Claim 8 is allowable for the same reasons as mentioned for claim 8 in the previous office action mailed on 10/29/2020.
Claim 13 is allowable for the same reasons as mentioned for claim 13 in the previous office action mailed on 10/29/2020.
Claim 18 is allowable for the same reasons as mentioned for claim 18 in the previous office action mailed on 10/29/2020.
Claim 19 is allowable for the same reasons as mentioned for claim 19 in the previous office action mailed on 10/29/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/15/21